DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 and 12/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 3-11, 13-21 and 23-30 are pending in this application.
Claim rejections 35 USC 103 on claims 1-30 are withdrawn.
Claims 1, 3-11, 13-21 and 23-30 are allowed in this Office Action (Renumber at 1-27).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Whaley, Reg. No. 65834 on 12/14/2021. 
The application has been amended as follows: 
Claims 2, 12 and 22 are canceled.
Claims 1, 5-9, 11, 15-19, 21 and 25-29 are currently amended herein.

1. 	(Currently Amended) A computer-implemented method, comprising:
selecting, based on a first data set being analyzed, one or more selected data models, wherein:
the first data set comprises a plurality of time-stamped, searchable events stored in a first data store, 
each event in the plurality of time-stamped, searchable events includes a portion of unstructured raw machine data reflecting activity in an information technology environment, and
each selected data model of the one or more selected data models represents a view of the first data set that includes the portion of unstructured raw machine data;

retrieving, based on the first object from a computer memory, a first previously-stored object query associated with the first object and a first previously-stored object schema associated with the first object;
executing the first previously-stored object query to retrieve[[s]], from the data store, a first set of time-stamped, searchable events, wherein the first set of time-stamped, searchable events includes portions of unstructured raw machine data;[[,]] and
applying the first previously-stored object schema to identify, 

5. 	(Currently Amended) The computer-implemented method of claim 1, further comprising: 

extracting first field valuesfrom the set of one or more fields; and
executing a search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment.

6. 	(Currently Amended) The computer-implemented method of claim 1, further comprising: 

extracting first field values
executing a search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment; and
causing display of the first search result in the first graphical user interface.

7. 	(Currently Amended) The computer-implemented method of claim 1, further comprising: 

extracting first field values
executing a search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment; and


8. 	(Currently Amended) The computer-implemented method of claim 1, further comprising: 

extracting first field values
executing a search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment; and
causing display of a second graphical user interface that includes a first set of data-manipulation controls, 
wherein each data-manipulation control included in the first set of data-manipulation controls corresponds to a field included in the set of one or more fields, and 
wherein the search query is modified via at least one data-manipulation control included in the first set of data-manipulation controls.

9. 	(Currently Amended) The computer-implemented method of claim 1, further comprising: 

extracting first field values
receiving, via the first graphical user interface, a selection of a first pre-defined search query; and
executing the first pre-defined search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment.

11. 	(Currently Amended) One or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of:
selecting, based on a first data set being analyzed, one or more selected data models, wherein:
the first data set comprises a plurality of time-stamped, searchable events stored in a first data store, 
each event in the plurality of time-stamped, searchable events includes a portion of unstructured raw machine data reflecting activity in an information technology environment, and

receiving, via a first graphical user interface, a selection of a first object, wherein the first object is included in the one or more selected data models; and
retrieving, based on the first object from a computer memory, a first previously-stored object query associated with the first object and a first previously-stored object schema associated with the first object;
executing the first previously-stored object query to retrieve[[s]], from the data store, a first set of time-stamped, searchable events, wherein the first set of time-stamped, searchable events includes portions of unstructured raw machine data;[[,]] and
applying the first previously-stored object schema to identify, 

15.	(Currently Amended) The non-transitory computer-readable media of claim 11, wherein the one or more processors further perform the steps of:

extracting first field values


16.	(Currently Amended) The non-transitory computer-readable media of claim 11, wherein the one or more processors further perform the steps of: 

extracting first field values
executing a search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment; and
causing display of the first search result in the first graphical user interface.

17.	(Currently Amended) The non-transitory computer-readable media of claim 11, wherein the one or more processors further perform the steps of: 

extracting first field values

causing, based on the first search result, a production of a first alert or a first notification.

18.	(Currently Amended) The non-transitory computer-readable media of claim 11, wherein the one or more processors further perform the steps of: 

extracting first field values
executing a search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment; and
causing display of a second graphical user interface that includes a first set of data-manipulation controls, 
wherein each data-manipulation control included in the first set of data-manipulation controls corresponds to a field included in the set of one or more fields, and 


19.	(Currently Amended) The non-transitory computer-readable media of claim 11, wherein the one or more processors further perform the steps of:

extracting first field values
receiving, via the first graphical user interface, a selection of a first pre-defined search query; and
executing the first pre-defined search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment.

21.	(Currently Amended) A computing device comprising:
a memory storing instructions; and
one or more processors that is coupled to the memory, and when executing the instructions, performs:
selecting, based on a first data set being analyzed, one or more selected data models, wherein:

each event in the plurality of time-stamped, searchable events includes a portion of unstructured raw machine data reflecting activity in an information technology environment, and
each selected data model of the one or more selected data models represents a view of the first data set that includes the portion of unstructured raw machine data;
receiving, via a first graphical user interface, a selection of a first object, wherein the first object is included in the one or more selected data models; and
retrieving, based on the first object from a computer memory, a first previously-stored object query associated with the first object and a first previously-stored object schema associated with the first object;
executing the first previously-stored object query to retrieve[[s]], from the data store, a first set of time-stamped, searchable events, wherein the first set of time-stamped, searchable events includes portions of unstructured raw machine data;[[,]] and
applying the first previously-stored object schema to identify, 

25.	(Currently Amended) The computing device of claim 21, wherein the one or more processors further performs:

extracting first field values
executing a search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment.

26.	(Currently Amended) The computing device of claim 21, wherein the one or more processors further performs:

extracting first field values
executing a search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search 
causing display of the first search result in the first graphical user interface.

27.	(Currently Amended) The computing device of claim 21, wherein the one or more processors further performs:

extracting first field values
executing a search query across the first field values to produce a first search result based at least in part on the first data set, wherein the first search result is indicative of a first performance of the information technology environment; and
causing, based on the first search result, a production of a first alert or a first notification.

28.	(Currently Amended) The computing device of claim 21, wherein the one or more processors further performs:

extracting first field values

causing display of a second graphical user interface that includes a first set of data-manipulation controls, 
wherein each data-manipulation control included in the first set of data-manipulation controls corresponds to a field included in the set of one or more fields, and 
wherein the search query is modified via at least one data-manipulation control included in the first set of data-manipulation controls.

29.	(Currently Amended) The computing device of claim 21, wherein the one or more processors further performs:

extracting first field values
receiving, via the first graphical user interface, a selection of a first pre-defined search query; and
executing the first pre-defined search query across the first field values to produce a first search result based at least in part on the first data set, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 11 and 21 in the instant application is the prior arts of record fail to teach “applying the first previously-stored object schema to identify, in the first set of time-stamped, searchable events, a set of one or more fields included in the portions of unstructured raw machine data.”
The closest found prior art is Chenthamarakshan et al. (U.S. Publication Number 2011/0235909, hereafter referred to as “Chenthamarakshan”). Chenthamarakshan teaches the plurality of segments of the document is mapped with corresponding segments of at least one template selected from a set of stored templates, the stored templates being retrieved from a repository and may be at least one of a structure or unstructured format. A first template is selected from the set of stored templates ([0002]). However, Chenthamarakshan does not teach applying the first previously-stored object schema to identify, in the first set of time-stamped, searchable events, a set of one or more fields included in the portions of unstructured raw machine data as claimed.
Claims 3-10, 13-20 and 23-30 depend from claims 1, 11 and 21 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

December 15, 2021